Citation Nr: 0631367	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective vision.

6.  Entitlement to a higher initial disability rating for 
arthritis of the right foot, evaluated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reported that he is in receipt of Social Security 
Administration (SSA) benefits.  The RO should obtain these 
records.  

Further, the RO granted service connection for arthritis of 
the right foot in October 2002, however, a VA compensation 
examination has not been conducted.  The Board finds that a 
medical examination is desirable for the proper adjudication 
of his claim.

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  On remand, the veteran should be given 
appropriate notice with regard to his application to reopen 
his claims of service connection for a lumbar spine 
disability and defective vision. 

The case is REMANDED to the RO for the following action:

1.  The RO should provide the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the specific 
information or specific evidence needed 
to reopen the back and eye claims based 
on new and material evidence. 

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should arrange for a VA 
examination to determine the extent of 
the veteran's right foot disability.  The 
examiner should determine whether there 
is pathology of the right ankle, and if 
so, whether it is part of the residuals 
of the original foot/ankle injury, or a 
separate condition arising from a 
different cause.  Any indicated 
diagnostic study should be accomplished.  
The examiner should provide a 
comprehensive report.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report should 
list all subjective complaints and 
objective findings in detail; 
particularly the examiner should address 
the extent of functional impairment 
attributable to any reported pain, 
fatigability, incoordination, or 
weakness.  The factors upon which the 
opinions are based must be set forth in 
detail.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


